COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                 §
 KEITH REYNOLDS,                                                No. 08-13-00329-CR
                                                 §
                        Appellant,                                   Appeal from
                                                 §
 v.                                                         Criminal District Court No. 1
                                                 §
 THE STATE OF TEXAS,                                          of El Paso County, Texas
                                                 §
                        Appellee.                               (TC # 20090D02381)
                                                 §

                                 MEMORANDUM OPINION

       Keith Reynolds is attempting to appeal his convictions of manufacture or delivery of a

controlled substance (Count I) and possession of more than five but less than fifty pounds

marihuana (Count II). The appeal is before the Court on its own motion to determine whether

the appeal should be dismissed for want of jurisdiction. Finding that Appellant did not timely

file his notice of appeal or a motion for extension of time, we dismiss the appeal.

       A timely notice of appeal is necessary to invoke this Court’s jurisdiction. Olivo v. State,

918 S.W.2d 519, 522 (Tex.Crim.App. 1996). The trial court imposed sentence in open court on

Counts I and II on October 2, 2012. Appellant did not file a motion for new trial. Therefore, his

notice of appeal was due to be filed thirty days after the date sentence was imposed in open

court. See TEX.R.APP.P. 26.2(a)(1). Appellant did not file his notice of appeal until October 25,

2013, more than one year after sentence was imposed in open court. Consequently, he failed to
perfect his appeal. We dismiss the appeal for want of jurisdiction.


March 19, 2014
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.

(Do Not Publish)




                                               -2-